Citation Nr: 0002042	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 1996, for a total rating based on individual 
unemployability due to service connection disabilities (to 
include, as a predicate, the issue of an effective date 
earlier than November 21, 1996, for service connection for 
depression, rated as 70 percent disabling). 
  
2.  Whether the veteran's Substantive Appeal, appealing all 
determinations in a rating decision dated in December 1995, 
was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO issued a rating decision in December 1995.  The RO 
notified the veteran of its determinations and her appellate 
rights in a February 1996 letter to the veteran.  

3.  The RO did not receive a notice of disagreement with its 
December 1995 rating decision until November 14, 1996.  The 
notice of disagreement disputed the resolution of all claims 
adjudicated in that rating decision.  The RO issued a 
statement of the case regarding the December 1995 rating 
decision, and an accompanying letter which included the 
veteran's appellate rights, on November 21, 1996.

4. The RO did not receive an initial claim for service 
connection for depression until November 21, 1996.

5.  The veteran received notice of her appellate rights with 
respect to the claims adjudicated in the RO's December 1995 
rating decision in February 1996 and November 1996.

6.  The veteran's Substantive Appeal to the Board of 
Veterans' Appeals, appealing all determinations in the rating 
decision dated in December 1995, was signed by the veteran in 
August 1997 and received by the RO on September 18, 1997.
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
21, 1996, for a total rating based on individual 
unemployability due to service connection disabilities (to 
include, as a predicate, an earlier effective date for 
service connection for major depression), are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991);  38 C.F.R. §§ 3.400 
(1999).

2.  With respect to the December 1995 RO rating decision, the 
veteran did not timely file her Substantive Appeal.  The 
Board has no jurisdiction over the claims in that rating 
decision, and the appeals of the four claims adjudicated in 
the December 1995 rating decision are dismissed.   38 
U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO issued a rating decision in December 1995.  The RO 
notified the veteran of its determinations and her appellate 
rights in a February 1996 letter to the veteran.  The claims 
adjudicated in the December 1995 RO rating decision were 
evaluation of mechanical low back pain currently evaluated as 
0 percent disabling;  service connection for degenerative 
arthritis, shoulders;  whether the claim for service 
connection for peptic ulcer disease with esophageal spasm was 
well grounded;  and evaluation of bilateral pes planus, 
valgus with traumatic arthritis of talocalcaneal, 
talonavicular and calcaneal cuboid joints currently evaluated 
as 10 percent disabling. 

A written expression of disagreement in a VA Form 21-4138, 
which also included an initial claim for service connection 
for depression, was signed on February 29, 1996, by the 
veteran.  The date receipt of this document by the RO is 
discussed further below.

In October 1996, the veteran had become concerned that the RO 
had misplaced her February 1996 written statement, and 
initiated correspondence with her representative and the RO 
on the matter.  In the process, the veteran's representative 
also submitted a notice of disagreement with all 
determinations in the December 1995 rating decision.  The RO 
received this notice of disagreement on November 14, 1996, 
and the RO issued a statement of the case and an accompanying 
letter on November 21, 1996.
 
Also in November 1996, the veteran sent a copy of the VA Form 
21-4138 signed by her on February 29, 1996, and an 
accompanying letter, to the RO through her representative.  
The letter was dated by the veteran on November 15, 1996.  An 
RO date stamp indicates that on November 21, 1996, the RO 
received the letter and the accompanying copy of the VA Form 
21-4138.  As noted above, VA Form 21-4138 includes an 
expression of disagreement with the December 1995 rating 
decision as well as an initial claim for service connection 
for depression.

In March 1997, the claim for service connection for 
depression was granted, effective November 21, 1996, the date 
of receipt by the RO of the representative's copy of the 
aforementioned February 1996 statement.  The disability was 
rated as 70 percent disabling.  Consequently, in September 
1997, the veteran was also granted a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU), effective November 21, 1996.

The veteran's Appeal to the Board of Veterans' Appeals, 
appealing determinations in the rating decision dated in 
December 1995, and appealing the effective date of the award 
of a total rating based in individual unemployability, was 
signed by the veteran in August 1997 and received by the RO 
on September 18, 1997.

The veteran contends that the RO received from her 
representative her initial claim for service connection for 
severe depression, which she signed on February 29, 1996, in 
March 1996 rather than on November 21, 1996.  She contends 
that therefore the 70 percent rating for depression granted 
in an October 1997 rating decision should have been effective 
as of February 29, 1996 (or shortly thereafter).  She 
contends that the RO mishandled the document in March 1997, 
and that it remained at the RO on someone's desk without 
action through November 21, 1996.  She asserts that her 
representative delivered the document to the RO by overnight 
mail on or about March 1, 1996, and that documentation exists 
in the representative's files to prove this.  

The veteran's representative has not provided documentation 
to show that any documents were shipped overnight to VA, and 
no document showing overnight delivery of the statement by 
the veteran's representative to the RO on or about March 1, 
1996, exists in the claims file. 

The veteran additionally contends she was not sent a VA Form 
9 (Appeal to Board of Veterans' Appeals) with the Statement 
of the Case issued to her in November 1996, so that she did 
not have proper notice of her appellate rights with respect 
to the December 1995 RO rating decision.  She contends that a 
Form 9 received by the RO in September 1997 should therefore 
be deemed a timely appeal of the December 1995 rating 
decision.

The February 1996 letter in which the veteran was notified of 
the December 1995 rating decision indicates that the veteran 
was sent a Form 4107, which would notify her of her appellate 
rights.  The November 1996 letter which accompanied the 
Statement of the Case indicates that a Form 9 was sent as an 
enclosure;  informs the veteran that in order to complete her 
appeal, she must file a formal appeal;  and describes the 
rules regarding timeliness and the manner in which the formal 
appeal must be filed.

Analysis

Except as otherwise provided, the effective date of an award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a);  38 
C.F.R. § 3.400.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  Clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Clear and unmistakable error in a prior 
adjudication exists when (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc);  Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  If clear and 
unmistakable error is established, the prior decision will be 
reversed and amended.  38 C.F.R. § 3.105(a).

In the present case, there has been no specific allegation of 
clear and unmistakable error, and none has been found by the 
Board.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202. 

To the extent feasible, the argument should be related to 
specific items in the Statement of the Case and any prior 
Supplemental Statements of the Case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.

38 C.F.R. § 20.302 sets forth the time limits for filing a 
Notice of Disagreement,  Substantive Appeal, and response to 
a Supplemental Statement of the Case.  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case, and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.302.

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Board is persuaded by the evidence in the claims file 
that the veteran gave to her representative on February 29, 
1996, the document which contains an expression of 
disagreement with the December 1995 rating decision and an 
initial claim for service connection for depression.  The 
chronology of documents contained in the claims folder is 
supportive of such a conclusion, and the veteran's would have 
had no reason to back-date such a document in November 1996, 
since the claim for service connection for depression had not 
been developed in any way at that time, and was not granted 
until March 1997.  The veteran would had to have been nearly 
clairvoyant to know how much to her advantage an earlier 
effective date for the yet-to-be awarded benefit of service 
connection for depression, rated as 70 percent disabling, 
would be. 

However, the Board cannot help but infer from the lack of any 
corroborative evidence in the claims file that the veteran's 
representative inadvertantly failed to deliver the document 
to the RO in March 1996.  If the veteran's representative has 
evidence that it did deliver the document to the RO on or 
about March 1, 1996, the failure of the veteran's 
representative to present such evidence in this case has been 
very prejudicial to the veteran.

Also, in the present case, the Board must apply the 
"presumption of regularity" to "'the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly discharged 
their official duties.'" Ashley v. Derwinski, 2 Vet. App. 62, 
64 (1992) (in which Court of Appeals for Veterans Claims was 
bound by this rule of law, and quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  While the Board acknowledges that there 
is a realistic possibility that the RO mishandled the 
document, absent clear and convincing evidence to this 
effect, the Board is bound to find that the RO discharged its 
official duties properly.  As noted above, based on the 
evidence of record, there exists a possibility that the 
veteran's representative inadvertantly failed to deliver the 
document to the RO in March 1996.  

As noted above, the effective date for a claim for service 
connection is date of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Since the Board has 
found herein that the RO first received the claim for service 
connection for depression on November 21, 1996, an effective 
date earlier than November 21, 1996, for service connection 
for this disability may not be awarded.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

The veteran reasonably contends that the effective date for 
her total rating for individual unemployability would have 
been February 29, 1996 (or shortly thereafter), had the 
document been received by the RO in late February or early 
March 1996.  However, the Board has found that the document 
was received by the RO on November 21, 1996, and the 
effective date for the grant of service connection or major 
depression, evaluated as 70 percent disabling, therefore can 
be no earlier than November 21, 1996.  Accordingly, the 
veteran's claim for an earlier effective date for a TDIU, 
based on an earlier effective date for a 70 percent rating 
for major depression, must be denied.  

The evidence in no way shows, and the veteran has not 
contended, that her service-connected disabilities other than 
major depression would, by themselves, be sufficient to 
support a TDIU prior to November 21, 1996.  Prior to November 
21, 1996, the veteran had four service connected 
disabilities, with no single disability rated as greater than 
10 percent disabling.
 
As to the veteran's assertion that she did not receive a Form 
9 with the November 1996 Statement of the Case, the Board 
notes that the veteran was notified of her appellate rights 
in February 1996 and November 1996.  The November 1996 
Statement of the Case reflects that a VA Form 9 was enclosed, 
and the Board is bound to presume that the RO sent the Form 9 
since there is no clear and convincing evidence to the 
contrary.  In any event, since she was notified of her 
appellate rights, a failure of the RO to provide a Form 9 
would not relieve the veteran of her obligation to submit a 
timely Substantive Appeal.  In order to file a timely appeal, 
the RO would have to have received the substantive appeal 
within one year of the December 1995 rating decision, or 
within 60 days of November 1996 issuance the statement of the 
case, whichever is later.  The veteran's substantive appeal 
was not received until September 1997.  Since a timely appeal 
of the December 1995 rating decision was not received, the 
decision is final, and the Board has no jurisdiction over the 
claims adjudicated in that rating decision.



ORDER

The claim for an effective date earlier than November 21, 
1996, for a total rating based on individual unemployability 
due to service connection disabilities is denied.


Since the veteran did not submit a timely Substantive Appeal 
in her appeal of the RO's December 1995 rating decision, the 
Board has no jurisdiction over the four claims at issue in 
that decision.  Accordingly, the appeal of the claims must be 
dismissed.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

